DAVID E. CHATELAIN * JUDGE
hln this medical malpractice action, Ma-zella Shahan Flournoy (Plaintiff), the surviving mother of Niki Lynn Gannard (Gan-nard), appeals the trial court’s judgment, granting defendant’s Our Lady of Lourdes (OLOL) motion for summary judgment and dismissing Plaintiffs claims with prejudice as to OLOL. Finding Plaintiff failed to produce sufficient evidence to establish *106her ability to satisfy her evidentiary burden at trial on the elements of breach and causation, we affirm the trial court’s judgment.
FACTS AND PROCEDURAL HISTORY
This litigation arises out of the treatment and care Our Lady of Lourdes Regional Medical Center, Inc. (OLOL) provided to Plaintiffs daughter, Gannard, following a motorcycle accident just before 3 a.m. on April 21, 2007. In her petition, Plaintiff alleges Gannard was an un-helmeted passenger on the motorcycle when an automobile, traveling in the opposite direction, attempted a left turn directly into the motorcycle’s path. Upon impact, Gannard was thrown a distance of approximately 75 to 100 feet, resulting in severe injuries.
The medical records reflect neither the emergency medical service (EMS) nor Gannard ever advised OLOL that Gannard was not wearing a helmet at the time of impact, that she had suffered any trauma to her head, or that she lost consciousness. To the contrary, the Acadian Ambulance (Acadian) record indicates Gannard was wearing a helmet, she denied loss of consciousness, and no trauma was noted to the head. It was only subsequently revealed during litigation and through witness interviews that Gannard was, in fact, not wearing a helmet and had actually lost consciousness for a period of time before EMS arrived.
Immediately after the accident, Acadian transferred Gannard to the emergency room (ER) at OLOL. Upon her arrival in the ER, Gannard was not | ^wearing a helmet, but she was conscious and coherent and showed no visible external trauma to her head, according to the emergency room records. At the time of Gannard’s admittance to the ER, the records charted a Glasgow Coma Scale (GCS) of fifteen, which is the highest score for alertness or consciousness.1
After the nursing staff and Dr. Gregory S. Thompson, the ER physician, examined Gannard, she was admitted to OLOL’s Intensive Care Unit (ICU) for severe orthopedic injuries, including an open book fracture to her pelvis, comminuted fractures to both lower extremities, and an undisplaced right medial malleolar fracture. CT scans of her abdomen, pelvis, and chest were ordered, with Dr. Keith Colomb (Dr. Co-lomb), a general surgeon, then assuming her care. He, along with Dr. Barry Henry (Dr. Henry), an orthopedic surgeon, first observed Gannard while she was undergoing the CT scans. In his deposition, Dr. Colomb explained that, although a technician asked whether he wanted a CT scan of Gannard’s head performed at that time, he rushed Gannard into surgery because her condition had become emergent when the injuries to her pelvis and lower extremities caused a life-threatening drop in blood pressure due to active internal hemorrhaging. As a result of those injuries, Dr. Henry immediately performed two orthopedic surgeries on Gannard, one to repair the open book fracture of the pelvis and the other to repair the three fractures to the lower extremities. Gannard remained intubated during and between both surgeries. Following the orthopedic surgeries by Dr. Henry, she was admitted to *107the intensive care unit at OLOL for post-surgical care and monitoring.
|;iThe following morning, April 22, 2007, Dr. Colomb visited with Gannard during his morning rounds sometime between 6:00 and 7:00 a.m. Thereafter, Nurse Bambi Rayburn (Nurse Rayburn) did an assessment at 8:00 a.m., during which Gan-nard indicated she had been having a headache for hours and describes the headache as “sharp” and “constant.” Gan-nard’s medical chart also documented she was vomiting. The medication follow-up at 8:46 a.m. indicated Gannard was “[n]o longer complaining of pain” and her pain scale was “0” on a 10 scale of intensity after she had been given “Meperidine (Demerol)” for “[h]eadache[.]”2 The noon assessment documented a pain scale of “3” and again Gannard described her headache as “sharp” and “constant” for “hours” in duration. The next assessment at 4:00 p.m. charted a pain scale of “5”, and at this point, Nurse Rayburn applied cold therapy and called Gannard’s treating anesthesiologist, Dr. Timothy Faul (Dr. Faul), who prescribed Morphine. At 4:54 p.m,, Nurse Rayburn followed up with Dr. Faul on the Morphine that was administered and noted no improvement with a pain scale of “8”.
At 7:00 p.m., Nurse Rayburn charted that Gannard continued to complain of severe headaches and that Dr. Faul prescribed one intravenous dose of Toradol. The review of systems performed by Nurse Marleen B. Oldenburg (Nurse Oldenburg) at 8:00 p.m. charted a pain scale of “7”. After Nurse Oldenburg contacted Dr. Colomb at 8:06 p.m., he faxed an order for Esgic. Nurse Oldenburg explained that Gannard and her mother thought the headache may have been related to eaf-feme withdrawal and that Esgic had worked in the past for such complaints.
14At 12:00 a.m. on April 23, 2007, Nurse Oldenburg again assessed Gannard and charted a pain scale of “0”. The 4:00 a.m, review charted a pain scale of “6” with severe vomiting and a headache that was “sharp” and “constant” for “hours” in duration. When Nurse Casey L. Reeves (Nurse Reeves) performed a review of systems at 8:00 a;m., he noted a pain scale of “0”, but also noted a headache that was “sharp” yet “intermittent” in duration and that Gannard was “not able to give pain number” in relation to where the pain was “[rjadiating to[.j” The records showed a GCS score of “15” at this time. At 10:00 a.m., Nurse Reeves noted Gannard complained of a headache:
Points to forehead but unable to give pain scale number. [Patient] cursing & stating her head hurts. Gave 1 Esgic tab [per orders]. [Patient] spit out pill while still cursing & stating “give me something for my head.” Morphine PCA in progress. [Patient] did swallow pill w[ith] sip of water.
Forty minutes later, at 10:40 a.m., Gan-nard screamed loudly, and Nurse Reeves charted:
RN went immediately into room to evaluate situation. Found [heart rate] 161, [blood pressure] 200’s, small amount white foamy secretions around mouth, [patient] unresponsive. RN called for help. A.Autry, RN & B.McWhorter, RN responded to call for help. 0[xygen] saturation] 98%. Pulled [patient] up in bed. RNs remaining at bedside.
By 10:42 a.m., Gannard was unresponsive to commands, and her GCS score dropped to “11”.
*108Immediately thereafter, Dr, Colomb was paged at 10:45 a.m. Dr. Colomb ordered a CT scan and neurosurgical consult “stat” at 10:50 a.m., at which point Dr. Patrick Juneau (Dr. Juneau), a neurosurgeon, was paged. At 11:11 a.m., a CT scan of the head was performed, depicting a left scalp hematoma and diffused edema throughout the brain; “tiny” hemorrhages were noted as well. No cranial fracture was seen.
•. In At 12:00 p.m., Dr. Juneau ordered that a Ventrix monitor be placed on Gannard to determine and monitor her intracranial pressure (ICP). Although OLOL had two such monitors, both malfunctioned. Nurse Reeves charted that Gannard was comatose with a GCS score of “3”. Approximately three hours later, OLOL received a functioning Ventrix monitor from Lafayette General Medical Center, which Dr. Juneau installed. At 8:00 p.m., the monitor showed Gannard’s ICP at 86 mmHg.3 At approximately 10:45 a.m., on April 24, 2007, Gannard was pronounced dead.
Thereafter, Plaintiff filed a medical malpractice complaint against Dr. Colomb and OLOL (collectively defendants) on April 9, 2008. The medical review panel issued its unanimous decision on May 11, 2009, finding:

The evidence does not support, the conclusion that either Dr. Keith A.' Co-lomb or Our Lady of Lourdes Regional Medical Center failed to meet the applicable standard of cafe as charged in the complaint.

This opinion is based upon the following:
Ms. Gannard presented to Our Lady of Lourdes via ambulance in the early morning hours of April 21, 2007. She had suffered severe lower extremity and pelvic injuries as a result of a severe motorcycle accident. She was quickly and thoroughly evaluated in the emergency department and appropriately admitted to the intensive care unit for care of her injuries. While many/most patients with Ms. Gannard’s injuries would have had an initial CT scan of the head/brain, it is not outside the standard of care to omit the scan in a patient with normal neurologic status and no evidence of a head injury. It is repeatedly documented that Ms. Gan-nard had no evidence of head injury in her chart. It is well documented that Ms. Gannard had an essentially normal neurologic status until she began to abruptly' change in the early-morning hours of 4/23/07. At that point Ms, Gannard not only changed her neuro-logic status, but also her respiratory status. Her subsequent. course was ongoing worsening with resultant death. Based on the \ ¡¡evidence in her chart, this change, occurring more than 48 hours after her initial injury, is most consistent with Fat Embolization Syndrome (altered neurologic status, hypoxia, low platelets, chest x-ray changes consistent with ARDS, multiple long/ large bone fractures with surgery). It would be exceedingly rare for a patient with a severe traumatic brain injury to have remained lucid and neurologically normal for this length of time after such an injury.

The nursing staff and other staff at Our Lady of Lowrdes also performed within the expected manner and followed the physician orders appropriate"ly.

Thereafter, Plaintiff filed the instant suit against defendants on July 30, 2009, asserting a survival action, a wrongful death *109action, and an action “for the loss of ehance of survival of her daughter” resulting from defendants’ malpractice. Specifically as to OLOL,4 Plaintiff alleged:
Petitioner avers that a further sole and proximate cause of the death of her daughter was the fault and/or negligence and/or failure to adhere to the appropriate standard of care on part of defendant, Our Lady of Lourdes Hospital; said breach of the applicable standard of care consisting of the following non-exclusive particulars:
(a) Failure to obtain an accurate history;
(b) Failure to timely observe and/or report symptoms of a closed head injury;
(c) Failure to timely observe and/or diagnose symptoms of a closed head injury;
(d) Failure to timely determine the cause of the continued complaints of headaches and/or nausea;
(e) Failure to have a functioning Ven-trix monitor on premises; and
(f) Other acts failing to comply with the applicable standard of care which may become known through discovery or shown at the trial of this matter.
|70ver nine years after Gannard’s accident, OLOL filed its motion for summary judgment on the basis that Plaintiff could not satisfy her burden of proof on the claims asserted against OLOL at trial, namely, Plaintiff failed to produce expert evidence to establish that OLOL breached the standard of care and/or caused Gan-nard’s death. OLOL attached thereto the following exhibits in support of its position:
(1)Plaintiffs Petition for Damages;
(2) Affidavit, expert report, and deposition of Dr. Christopher J. Chaput (Plaintiffs expert neurosurgeon);
(3) Gannard’s Certified Medical Records from OLOL;
(4) Affidavit, expert report, and deposition of Dr. Donald Breech (Plaintiffs expert orthopedic surgeon); and
(5) Affidavit of the medical review panel chairman, David S. Cook, with attached medical review panel opinion and oaths of panel members.
Alternatively, OLOL also filed a motion for partial summary judgment on the basis that Plaintiff could not satisfy her burden of proof with regard to the wrongful death claims against the hospital. In support thereof, OLOL attached: (1) Plaintiffs petition and (2) excerpts from the depositions of Drs. Breech and Chaput.
Plaintiff opposed both motions, attaching the following exhibits:
(1) Excerpts of Gannard’s medical records, including Acadian’s records;
(2) Excerpts of Dr. Colomb’s deposition;
(3) Excerpts of Dr. Chaput’s deposition;
(4) Excerpts of Dr. Juneau’s deposition;
(5) Opinion Letter of Dr. Alan J. Appley (neurosurgeon);
(6) Excerpts from Nurse Oldenburg’s deposition;
(7) Excerpts of Dr. Breech’s deposition; and
ls(8) Plaintiff s petition
The trial court heard the motions on October 31, 2016, just five weeks before trial was scheduled to commence. Ruling from the bench, the trial court, finding “general issues of material fact[,]” denied the motions. Thereafter, the certified Minute Entry from November 2, 2016, directed:
*110The court minutes of October 31, 2016 in the before-captioned case should read as follows:
Upon reconsideration of oral arguments and reviewing the evidence presented, the Court finds that the mover presented uncontested medical testimony to support its position. The present action was not a case of obvious negligence, and therefore expert testimony was required to show the mover’s fault, in accordance with Schultz v. Guoth, 20100343 (La. 1/19/11), 57 So.3d 1002. Therefore, the Plaintiff cannot meet her burden of proving the essential elements of her medical malpractice case. Accordingly, the Court grants the mover’s motion for summary judgment. The mover’s motion for partial summary judgment is now moot. Judgment in accordance with the ruling is to be signed upon presentation.
By judgment signed November 3, 2016, the trial court granted OLOL’s motion for summary judgment, dismissing Plaintiffs claims against OLOL with prejudice. Plaintiff timely appealed.
DISCUSSION
In brief to this court, Plaintiff assigns seven errors to the trial court judgment:
(1) The trial court committed reversible legal error, in granting summary judgment to the Appellee, by ignoring Appellant’s competent summary judgment expert testimony indicating the standard of care that applies to Appellee’s nursing staff under the facts of this case.
(2) The trial court committed reversible legal error, in granting summary judgment to the Appellee, by ignoring Appellant’s competent summary judgment expert testimony indicating that Appellee, either independently and/or through the substandard acts of its employee nurses, breached the applicable standard of care.
b(3) The trial court committed reversible legal error, in granting summary judgment to the Appellee, by imposing on Appellant a legally incorrect burden, namely, the burden to produce expert medical causation testimony at the summary judgment juncture of these proceedings.
(4) The trial court committed reversible error, in concluding no genuine issues of material fact exist, by ignoring and/or disregarding the competent sworn testimony of Appellant’s medical expert witnesses. These medical experts testified that the failure of Appellee’s nursing staff to properly report the increasing headaches of Appellant’s deceased daughter, Niki Gannard, severely impacted Ms. Gannard’s chance of overcoming her injuries.
(5) The trial court committed reversible legal error, in granting summary judgment to the Appellee, by misinterpreting and/or misapplying Louisiana law relating to the Appel-lee hospital’s respondeat superior liability for the negligence of its employee nurses in the course and scope of their employment.
(6) The trial court committed reversible legal error by granting Appel-lee a complete summary judgment dismissal with prejudice, in derogation of Louisiana law, without providing Appellant an opportunity to pursue her loss of a chance of survival claim.
(7) The trial court committed reversible error by basing its grant of summary judgment in this matter on Schultz v. Guoth, infra, which is *111factually and procedurally distinguishable from the above-captioned matter.
In response to Plaintiffs appeal, OLOL raises the single issue of whether the trial court properly granted summary judgment when (1) Plaintiff “failed to submit any expert reports expressing any opinion that the hospital breached the standard of care,” (2) Plaintiffs “experts admitted that they had formulated no opinions that the hospital breached any standard of care,” and (3) Plaintiffs “experts testified that no action of the hospital played any role in the patient’s death.”
After careful study and review of the memoranda and supporting exhibits attached thereto, we agree with the trial court that the resolution of this matter | mcenters upon whether Plaintiff met her burden of proof to survive OLOL’s motion for summary judgment.5

Standard of Review

An appellate court reviews a motion for summary judgment de novo, using the identical criteria that govern the trial court’s consideration of whether summary judgment is appropriate. Samaha v. Rau, 07-1726 (La. 2/26/08), 977 So.2d 880. Therefore, just like the trial court, we are tasked with determining whether “the motion, memorandum, and supporting documents show that there is no genuine issue as to material fact and that the mover is entitled to judgment as a matter of law.” La.Code Civ.P. art. 966(A)(3).
Initially, the burden of producing evidence at the motion hearing is on the mover, “who can ordinarily meet that burden by submitting affidavits or by pointing out the lack of factual support for an essential element in the opponent’s case.” Schultz v. Guoth, 10-343, p. 6 (La. 1/19/11), 57 So.3d 1002, 1006. Procedurally, therefore, the court’s first task is to determine whether the moving party’s motion, memorandum, affidavits, and supporting documents are sufficient to resolve all material factual issues. Smith v. Our Lady of the Lake Hosp., Inc., 93-2512 (La. 7/5/94), 639 So.2d 730. “To satisfy this burden, the mover must meet a strict standard of showing that it is quite clear as to what is the truth and that there has been excluded any real doubt as to the existence of a genuine issue of material fact.” Indus. Sand & Abrasives, Inc. v. Louisville & Nashville R.R. Co., 427 So.2d 1152, 1154 (La.1983).
In making this determination, the court must closely scrutinize the mover’s supporting documents, while treating those submitted by the adverse party In indulgently. Smith, 639 So.2d 730. Moreover, because the moving party bears the burden of proving the lack of a material issue of fact, we must view all inferences drawn from the underlying facts in a light most favorable to the adverse party. Schroeder v. Bd. of Supervisors of La. State Univ., 591 So.2d 342 (La.1991).
If we determine that the moving party has met this onerous burden, the burden then shifts to “the adverse party to produce factual support sufficient to establish the existence of a genuine issue of material fact or that the mover is not entitled to judgment as a matter of law.” La.Code Civ.P. art. 966(D)(1). “At that point, the party who bears the burden of persuasion at trial (usually the plaintiff) must come forth with evidence (affidavits or discovery responses) which demon-*112states he or she will be able to meet the burden at trial.” Samaha, 977 So.2d at 883.
As bur courts have long held, “summary judgment may’be granted when reasonable minds must inevitably conclude that the mover is entitled to judgment on the facts before the court.” Smith, 689 So.2d at 752. However, “[o]nce the motion for summary judgment has been properly supported by the moving party, the failure of the non-moving party to produce evidence of a material factual dispute mandates the granting of the motion.” Samaha, 977 So.2d at 883.
We further note that the summary judgment procedure is favored and, by law, shall be construed to accomplish the ends for which it was designed: “to secure the just, speedy, and inexpensive determination of every action[.]” La.Code Civ.P. art. 966(A)(2). With these principles in mind, we turn now to OLOL’s motion for summary judgment.

Medical Malpractice

112The motion for summary judgment at issue herein arises in the context of a suit for medical malpractice. To establish a claim for medical malpractice, a plaintiff must prove, by a preponderance of the evidence:
■ (1) The degree of knowledge or' skill possessed or the degree of care ordinarily exercised by physicians, dentists, optometrists, or chiropractic physicians licensed to practice in the state of Louisiana and actively practicing in a similar community or locale and under similar circumstances; and where the defendant practices in a particular specialty and where the alleged acts of medicál negligence raise issues peculiar to the particular medical specialty involved, then the plaintiff has the burden of proving the degree of care ordinarily practiced by physicians, dentists, optometrists, or chiropractic physicians within .the involved medical specialty.
(2) That the defendant either lacked this degree of knowledge or skill or .failed to. use reasonable care and diligence, along with his. best judgment in the application of that skill.
(3) That as a proximate result of this lack of knowledge or skill or the failure to exercise this degree of care the plaintiff suffered injuries that would not otherwise have been incurred.
La.R.S. 9:2794(A). Nurses who perform medical services are subject to the same standards of care and liability as physicians. Cangelosi v. Our Lady of the Lake Reg’l Med. Ctr., 564 So.2d 654 (La.1989). Thus, in a medical malpractice action against a hospital, the plaintiff must prove that the hospital, through its nurses or staff, caused the injury when it breached its duty:
A hospital is bound to exercise the requisite amount of care toward a patient that the particular patient’s condition may require. It is the hospital’s duty to protect a patient from dangers that may result from the patient’s physical and mental incapacities as well as from external circumstances peculiarly within the hospital’s control. A determination- of whether a hospital has breached the duty of care it owes to a particular patient depends upon the circumstances and the facts of that case.
Hunt v. Bogalusa Cmty. Med. Ctr., 303 So.2d 745, 747 (La.1974).
Expert testimony is generally required to establish the applicable standard of care, its breach, and causation. Samaha, 977 So.2d 880. The only recognized | ^exception is where the negligence is so obvious that a layperson can infer negligence without the guidance of expert testimony:
*113We hold that expert testimony is not always necessary in order for a plaintiff to meet his burden of proof in establishing a medical malpractice claim. Though in most cases, because of the complex medical and factual issues involved, a plaintiff will likely fail to sustain his burden of proving his claim under LSA-R..S. 9:2794’s requirements without medical experts, there are instances in which the medical and factual issues are such that a lay jury can perceive negligence in the charged physician’s conduct as well as any expert can, or in which the defendant/physician testifies as to the standard of care and there is objective evidence, including the testimony of the defendant/physician which demonstrates a breach thereof. Even so, the plaintiff must also demonstrate by a preponderance of the evidence a causal nexus between the defendant’s fault and the injury alleged.
Pfiffner v. Correa, 94-924, 94-963, 94-992, pp. 9-10 (La. 10/17/94), 643 So.2d 1228, 1234.
Our supreme court has recognized the need for expert testimony on the standard of care, breach thereof, and causation in circumstances involving the conveying of information and lab results to a physician by a hospital’s nursing staff. Johnson v. Morehouse Gen. Hosp., 10-387, 10-488 (La. 6/10/11), 63 So.3d 87. Even in Pfiffner, the supreme court held that a causal nexus between delayed treatment and a patient’s death is not obvious and requires expert testimony, either' from plaintiffs experts or defendant’s experts, to establish that the health care provider breached the applicable standard of care and that this breach caused the patient’s death or loss of a chance of survival. Pfiffner, 643 So.2d 1228.
Significantly, the case now before us is not one of obvious negligence which would require no expert testimony to prove the elements of Plaintiffs malpractice claim. Whether the hospital breached the applicable standard of dare and whether that breach caused Gannard’s injury will turn on complex medical issues involving emergency care and intensive care protocols, trauma diagnostics, orthopedic and | Usurgical intervention, and neurological evaluations, some of which are subspecialties, which, by their very nature, are not within the purview of an average nurse or physician, much less' the average layperson. The medical records themselves even contain medical terms and shorthand not within the lexicon of the average layperson, which could very well require expert translations. Thus, we agree with the trial court that the issues herein are simply beyond the province of a layperson to assess without the aid of expert testimony, which in turn would require the parties, to either succeed on or survive summary judgment, to produce such evidence.
As the record shows, OLOL produced expert evidence to support its position through the medical review panel opinion6 and oaths of the physician panel members, which all concluded: “The evidence does not support the conclusion that ..: Our Lady of Lourdes Regional Medical Center failed to meet the applicable standard of care as charged in the complaint.” OLOL also produced the reports of Plaintiffs experts, Drs. Breech and Chaput, neither of which contained any reference whatsoever- to the standard of care for hospitals or nurses or whether any such standards were breached by *114OLOL, much less an opinion on causation. Through the discovery depositions of both expert physicians, which OLOL likewise submitted, it was further established that neither physician was an expert on the standard of care for nurses and that neither physician developed any opinion that, based on the medical record, any nurses at OLOL breached the standard of care or caused Gannard’s death.
Dr. Breech specifically stated that he was not qualified to testify as to whether there was any intervention that could have been done to prevent | ir,Gannard’s death, and he never expressed any opinion that OLOL breached any standard of care. He did, however, opine that it was appropriate for nursing staff to call or contact the treating physician if there were any changes to a patient’s condition or if the patient was not responding, and that it would be below the standard if the nursing staff did not contact the physician. Notwithstanding, he also conceded that, if the record reflected the nurses made such contact, then the duty to act would have fallen on the doctor.
Similarly, Dr. Chaput explicitly acknowledged that he could not say that any action or inaction on the part of OLOL played any role in Gannard’s ultimate outcome. As to standard of care, Dr. Chaput did respond to hypothetical questions posed by Plaintiffs counsel based on random and incomplete facts taken from Gannard’s medical records, which skipped and/or omitted hours of entries in Gannard’s nursing chart. He even expressed an opinion as to substandard care under the selective facts presented. However, when presented with the complete facts and hour-by-hour chart entries, including the improvement of her headache complaints and the communications with Dr. Faul and Dr. Colomb, Dr. Chaput testified that the nurses did exactly what was expected of them and did not breach the standard of care to which he had previously alluded.
Dr. Chaput also testified that nurses are not supposed to contact a treating physician for every headache and discussed Dr. Colomb’s standing order for acetaminophen,7 which indicated headaches, given Gannard’s circumstances, were anticipated. As for the failure to have working Ventrix monitors, Dr. Chaput explicitly stated in his deposition that Gannard’s condition was grave by the time |1fithe gauges were needed and, therefore, that their malfunction played no role in the final outcome.
While both Dr. Breech and Dr. Chaput opined the medical care fell below the standard of care expected, their opinions were based on the treatment, or lack thereof, provided by the physicians, not the nursing or hospital staff. Their primary concerns were (1) the delay in ordering and performing a CT scan of Gan-nard’s head and (2) the corresponding failure to observe or monitor any neurological changes and address the underlying cause of Gannard’s headaches. However, both physicians agreed that nurses do not have the authority or ability to order CT scans or to diagnose the cause of neurological complaints or abnormalities. Finally, all the medical evidence consistently showed Gannard’s death was directly caused by injuries sustained in the motorcycle accident by an unhelmeted passenger thrown 75 to 100 feet, not from any *115action or inaction on the part of medical providers at OLOL.
Through this uncontradicted medical evidence, OLOL supported its position that Plaintiff could not prove the essential elements for her medical malpractice claim. Upon this prima facie showing, the burden shifted to Plaintiff to “produce evidence from a medical expert to establish a breach of the standard of care, as well as eausation[]” sufficient to show the existence of a genuine issue of material fact or that OLOL was not entitled to judgment as a matter of law. Schultz, 57 So.3d at 1009.
As expert evidence, Plaintiff attached excerpts from the deposition testimony of Drs. Breech and Chaput given in response to the hypothetical questions asked by Plaintiffs counsel, which, as previously noted, omitted and/or skipped hours of charted nursing care. “Mere speculation will not defeat a motion for summary judgment, and conclusory allegations, improbable inferences, and | ^unsupported speculation are insufficient to support a finding that a genuine issue of material fact exists.” Kinch v. Our Lady of Lourdes Reg’l Med. Ctr., 15-603, pp. 7-8 (La.App. 3 Cir. 12/9/15), 181 So.3d 900, 905. Therefore, this evidence is insufficient to defeat OLOL’s motion for summary judgment, particularly since both experts explicitly stated they had no criticism of OLOL or its nurses based on their review of Gannard’s medical records.
Plaintiff also relied on the deposition testimony of Dr. Colomb and Nurse Oldenburg, as well as the testimony and opinions of Drs. Breech, Chaput, and Appley to demonstrate the existence of five alleged issues of material fact. The jurisprudence has well-recognized that while there may be some genuine issues in dispute, those same issues are not material if their existence or nonexistence is not “essential to plaintiffs cause of action under the applicable theory of recovery.” S. La. Bank v. Williams, 591 So.2d 375, 377 (La.App. 3 Cir. 1991), writ denied, 596 So.2d 211 (La. 1992). Simply, the alleged disputed issues are insufficient to establish breach or causation under Plaintiffs theory of medical malpractice. Moreover, “it is incumbent upon the adverse party to present specific facts, showing that there is a genuine issue for trial.” Id. Mere allegations of dispute or artful phrasing of issues will not suffice.
First, Plaintiff asserts it is disputed whether the nursing staff obtained and documented an accurate history upon Gan-nard’s presentation to the ER. However, apart from stating nurses should obtain and document an accurate history, Plaintiff has presented no medical evidence as to what that “standard” actually entails or how the nursing staff failed to meet that “standard.” Moreover, simply stating there is a dispute is not dispositive when the charting clearly indicated, relevant to the alleged trauma herein, that (1) Acadian reported Gannard was wearing a helmet, (2) both EMS and Gannard reported she did not lose consciousness, (3) Gannard was |1snot wearing a helmet when she arrived in the ER, and (4) thorough physical and cognitive examinations were performed and charted. Moreover, contrary to her present position, Plaintiff throughout the record, in her criticism of Dr. Colomb’s care, pointed to the inconsistencies with the ER nurses’ observation of injuries to Gannard’s upper torso—acknowledging the nurses’ charted examinations—and Dr. Colomb’s statement that Gannard had no visible signs of trauma above her waist.
Next, Plaintiff argues there is a factual dispute as to whether OLOL’s nurses or staff negligently failed to timely recognize the need for a CT scan and/or failed to do what was necessary to make sure a CT scan was performed. While the experts do *116dispute whether the delay in ordering a CT scan was within the standard of care, that dispute, is immaterial to the issues herein. All the experts agreed the ordering of. CT scans and the diagnosing of neurological complaints fall on the physician, in this case Dr. Colomb, not the nursing or hospital staff.
Plaintiff then points to the dispute regarding whether Dr. Colomb was informed of the duration and severity of Gannard’s headache complaints prior to April 23, 2007. Dr. Colomb testified in his deposition he was not informed of Gannard’s complaints, but had he been so informed, he would have taken action to address those complaints or investigate their cause. Nurse Oldenburg testified in her deposition that she did contact Dr, Colomb on the night of April 22, 2007, to discuss Gannard’s headaches and request for Es-gic. The record shows Dr, Colomb ordered the Esgic around 8:00 p.m. that evening. This dispute, however, is immaterial as (1) Gannard’s medieal records charted the steps taken by the nursing staff in first conveying Gannard’s complaints to Dr. Paul and then to Dr. Colomb, accompanied by their cprresponding prescriptions/orders for Morphine, Toredol, and Esgic, and, more importantly, (2) there is no medical testimony that, based on the medical records, any action or inaction by the nursing staff breached the Inapplicable standard of care or contributed to or hastened Gannard’s death. Dr. Colomb’s self-serving testimony, though admittedly critical of the nursing staff, nevertheless fails to set forth the applicable standard of care specific to the nurses herein or a causal link between Gannard’s death and any specific action- or inaction of the nursing staff.
Another dispute Plaintiff notes concerns the mechanism of Gannard’s death, ie., the Specific physiological disturbance in bodily function that actually led to the cessation of life. Drs. Breech, Chaput, and Juneau opined Gannard died from increased ICP most likely attributed to a closed-head injury-sustained in the accident, while Drs, Colomb and Appley, as well as the medical review panel, opined Gannard died from FES8 resulting frpm the fracture of her pelvis and lower limbs. This dispute is rendered immaterial herein given the lack of any expert evidence connecting Gan-nard’s death or loss chance of survival to any action or inaction on OLOL’s pari and the uncontroverted, unanimous expert evidence that, regardless of the mechanism, the cause of Gannard’s death was trauma—either to her head or to her pelvis and lower limbs—sustained in the motorcycle accident.
Finally, Plaintiff claims there is a dispute as to the amount of the lost chance of survival resulting from the failure of OLOL and/or its nurses to meet the applicable standard of care. Once again, this alleged dispute is merely one of semantics given the lack of any evidence connecting Gannard’s death or survival to any action or inaction on the part of OLOL and its staff as well as the lack of expert evidence regarding the applicable standard of care and breach thereof based on the medical record.
12nHere, Plaintiff was required to present medical evidence to establish that OLOL’s actions fell below the standard of care and caused Gannard’s injuries. Without this evidence, Plaintiff failed to show that she will be able to carry her burden of proof at trial. Accordingly, we find the Plaintiff did not satisfy her burden of persuasion with regard to the defendant’s motion and, thus, she has failed to establish a " genuine *117issue of material fact to defeat summary-judgment or that OLOL is not entitled to judgment as a matter of law.
Our review of the motion for summary judgment, the opinion of the medical review panel, the medical records, the affidavits of Drs. Breech and Chaput, and the deposition testimony of Drs. Breech, Cha-put, and Colomb, all convince us that OLOL is entitled to summary judgment as Plaintiff failed—almost a decade after the accident and five weeks prior to trial—to present any expert evidence that any action of the hospital staff either decreased Gannard’s chance of survival or contributed in any way to her death. Accordingly on the evidence submitted, OLOL is clearly entitled to judgment as a matter of law.
DECREE
For the reasons discussed above, we affirm the judgment of the trial court, granting the motion for summary judgment filed by Our Lady of Lourdes Regional Medical Center and dismissing Plaintiffs claims with prejudice with prejudice as to Our Lady of Lourdes Regional Medical Center. Costs are assessed to Plaintiff, Mazella Shahan Flournoy.
AFFIRMED.
Conery, J,, dissents and assigns reasons.

 Honorable David E. Chatelain participated in this decision by appointment of the Louisiana Supreme Court as Judge Pro Tempore.


. The Glasgow Coma Scale is “a standardized system for assessing response to stimuli in a neurologically impaired patient; reactions are given in a numerical value in three categories (eye opening, verbal responsiveness, and motor responsiveness), and the three scores are then added together. The lowest values are the worst clinical scores.” Dorland’s Illustrated Medical Dictionary 1697 (31st ed. 2007). As depicted in the GCS used in the charts herein, a score of three is the lowest, whereas a score of fifteen is the highest.


. The OLOL’s Medication Reconciliation Orders printed on April 21, 2007, at 3:46 p.m., documented that Dr. Colomb prescribed the meperidine to be administered in the designated dosages as needed.


. The symbol “mmHg" denotes a millimeter of mercury. Normal ICP will range from 1 to 20 mmHg. Intracranial pressure monitoring, MedunePujs (April 26, 2017, 5:22 p.m.), https://www.medlineplus.gov/ency/article/ 003411.htm.


. Because the summary judgment at issue before us only involves OLOL, Plaintiffs allegations against Dr. Colomb are not pertinent to our analysis.


. Because the resolution of this issue is dis-positive, we pretermit discussion of all other issues raised in this appeal.


. The opinion of the medical review panel "is admissible, expert medical evidence that may be used to support or oppose any subsequent medical malpractice suit.” Samaha, 977 So.2d at 890; see also Galloway v. Baton Rouge Gen. Hosp., 602 So.2d 1003 (La.1992).


. Although the medical records do not indicate that Gannard complained of headaches or head pain at the time of her admission to OLOL, Dr. Chaput addressed the order set Dr. Colomb authorized which included "acetaminophen p.r.n. for headache.” As Dr. Cha-put explained, “It's not an indication that the patient had [a] headache at that time.” In his deposition, Dr. Chaput further acknowledged that such an order is simply a doctor's permission to a nurse to administer acetaminophen if the patient complains of headaches.


, FES or Fat Embolism Syndrome “occurs when an embolism caused by fat enters the circulation, especially after fractures of large bones." Dorland’s, at 613.